Clark, C. J.,
concurs in the very clearly expressed and able dissenting-opinion of ClaeKSON, J., that the verdict and judgment in this case should be affirmed. The entire banking system of this country and, indeed, largely the welfare of the entire public, depends upon the honesty and the integrity with which deposits in our banks are kept. Especially is it important to all small depositors, as many were in this case, that they, shall feel secure that the small earnings which from time to time they have placed in trust with the bank should be forthcoming when needed.
The masterly review of the evidence in this case would seem to leave no doubt that there has been a gross breach of the high trust reposed in the officials of the bank in the care of its funds, and especially that they should not receive deposits when these experienced officials, who had previously examined the bank, knew its rotten condition.
The juries to whom this matter was committed have twice found this defendant guilty, and it would really seem impossible that, upon the evidence marshaled in the opinion of Mr. Justice Glarlcson, either jury could have done other than find the defendant guilty beyond a reasonable doubt. It is always possible for counsel for guilty bank officials, by reference to more or less similar cases, ignoring the distinction in minor details among the thousands of cases which can be found in the many thousands of volumes of reports, to find some plausible defect in every proceeding whatever, civil or criminal. This *319requires only a little dexterity in argument, but in tbis case tbe jury passed upon tbe evidence and found that there was no reasonable doubt. There is no doubt upon tbis evidence that tbe deposits were made, and that by tbe fault of tbe bank tbe depositors have lost their money. No dexterity in argument will serve tbe losers or do aught to discourage other evil-doers.
Tbe witnesses were expert bank examiners and bad recently gone over tbe vouchers of tbe bank and knew its condition. In such cases they are competent to express their opinion as to what was tbe condition of tbe bank. It would be almost impossible to go over tbe vouchers, one by one, before a jury and demonstrate to them more clearly and convincingly tbe conclusion at which they bad arrived. They were experts and officials and their conclusion was competent to be submitted to a jury.
One of tbe most distinguished lawyers of tbe Union, Elihu Root, expressed tbe views of tbe American Bar Association, and indeed of tbe better element not only of tbe Bar, but of tbe entire people, when be said recently: “Every lawyer knows that tbe continued reversal of judgments, tbe sending of parties to a litigation to and fro between tbe trial courts and tbe appellate courts, has become a disgrace to tbe administration of justice in tbe United States. Everybody knows that tbe vast network of highly technical rules of evidence and procedure which prevails in tbis country serves to tangle justice in tbe name of form. It is a disgrace to our profession. It is a disgrace to our law and a discredit to our institutions.”
Nothing would do more to restore tbe confidence of tbe public in tbe banks or be a greater benefit in sustaining tbe faith due to tbe many thousands of unquestionably sound banks and honest bank officials than tbe demonstrated certainty that upon evidence as clear as tbis and as unquestioned, and especially after two convictions by two several juries, that tbe verdict of guilty would be sustained regardless of any minute and attenuated errors which can be alleged in any proceeding. It should be made clear to bank defaulters and officials, however influential, that there is certainty of real punishment for violation of their high trust, and that shadowy technicalities and alleged minute errors will not save them. They should be made to understand that, even as Frederick of Prussia said, “Criminals must be made to know that there is law in our State, and that it will be enforced impartially and with certainty against them.”